Name: Commission Regulation (EEC) No 1048/78 of 19 May 1978 amending on the occasion of the new 1978/79 milk year Regulations (EEC) No 1282/72 and (EEC) No 1717/72 concerning milk and milk products
 Type: Regulation
 Subject Matter: prices;  defence;  processed agricultural produce;  marketing;  legal form of organisations
 Date Published: nan

 22 . 5 . 78 No L 134/25Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1048/78 of 19 May 1978 amending on the occasion of the new 1978/79 milk year Regulations (EEC) No 1282/72 and (EEC) No 1717/72 concerning milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1038/78 (2 ), and in particular Articles 6 (7), 7 (5) and 10 (3) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3 ), as last amended by Regulation (EEC) No 2714/72 (4 ), and in particular Article 7a thereof, Whereas in the light of the development of the market and the decisions adopted by the Council on the occasion of the new 1978 /79 milk year, in parti ­ cular the changes in the intervention price of butter and of skimmed-milk powder, it is necessary to amend :  Commission Regulation (EEC) No 1282/72 of 21 June 1972 on the sale of butter at a reduced price to the army and similar forces (5 ), as last amended by Regulation (EEC) No 2575/76 ( 6), and  Commission Regulation (EEC) No 1717/72 of 8 August 1972 on the sale of butter at reduced prices to non-profit-making institutions and organ ­ izations ( 7), as last amended by Regulation (EEC) No 2575/76 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1282/72 is amended as follows : In the first paragraph of Article 2, the amount ' 135 units of account' shall be replaced by ' 141 units of account'. Article 2 Regulation (EEC) No 1717/72 is amended as follows : In the first subparagraph of Article 3 ( 1 ), the amount ' 138-50 units of account ' is replaced by ' 141 units of account'. Article 3 This Regulation shall enter into force on 22 May 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1978 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) See page 4 of this Official Journal . (3 ) OJ No L 169 , 18 . 7 . 1968 , p. 1 . ( «) OJ No L 291 , 28 . 12 . 1972, p. 1.5 . ( 5 ) OJ No L 142, 22 . 6 . 1972, p. 14 . ('b ) OJ No L 293 , 23 . 10 . 1976, p. 23 . ( 7 ) OJ No L 181 , 9 . 8 . 1972, p . 1 1 .